      Case 1:19-cv-07483-ALC-DCF Document 57 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     November 16, 2020
 JAMAR MOORE ET AL,

                                   Plaintiffs,
                                                              19-cv-7483 (ALC) (DCF)
                       -against-
                                                              ORDER
 NB NET SOLUTIONS INC. ET AL,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ settlement agreement. (ECF No. 56). The parties are

directed to file the proposed settlement and a joint memorandum of law, not to exceed 10 pages,

explaining why the proposed settlement is fair and reasonable and otherwise does not raise any of

the concerns cited by the Second Circuit in its recent decision in Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). The proposed settlement and accompanying

memorandum shall be filed no later than November 30, 2020.

SO ORDERED.

Dated:      November 16, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
